 1 KATHRYN E. VAN HOUTEN BAR NO. 143402                                 JS-6
   IRSFELD, IRSFELD & YOUNGER LLP
 2 100 W. Broadway, Ste. 920
   Glendale, CA 91210
 3 Telephone: (818) 242-6859
   Facsimile: (818) 240-7728
 4
     Attorneys for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA, )             CASE NO.: 5:17-cv-02081-WDK-SPx
11                             )
         Plaintiff,            )             [PROPOSED] ORDER
12                             )             GRANTING STIPULATION TO
         v.                    )             CONSENT JUDGMENT
13                             )
     PAMELA E. KIDD,           )
14                             )
         Defendant.            )
15                             )
                               )
16
           Pursuant to the above stipulation of the parties, Judgment is hereby entered
17
     in favor of Plaintiff, UNITED STATES OF AMERICA, and against Defendant,
18
     PAMELA E. KIDD, in the total amount of $58,441.30.
19
     IT IS SO ORDERED:
20
21          March 14, 2019
     Dated: ________________
22                                         Hon. William D. Keller
                                           UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                              1
